Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 1, dated as of August 29, 2013 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Corp. (the
“Seller”) PennyMac Mortgage Investment Trust and PennyMac Operating Partnership,
L.P. (each, a “Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (the “Existing
Repurchase Agreement”; as amended by this Amendment, the “Repurchase Agreement”)
and the related Pricing Side Letter, dated as of June 1, 2013 (as amended from
time to time, the “Pricing Side Letter”).  The Guarantors are parties to that
certain Guaranty (the “Guaranty”), dated as of November 10, 2010, as the same
may be further amended from time to time, by the Guarantors in favor of Buyer. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement.  As a
condition precedent to amending the Existing Repurchase Agreement, the Buyer has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by:

 

1.1                               deleting the definition of “Maximum Combined
Aggregate Purchase Price” in its entirety and replacing it with the following:

 

“Maximum Combined Aggregate Purchase Price” means SIX HUNDRED MILLION DOLLARS
($600,000,000) minus the excess, if any, of (a) the Maximum Committed Purchase
Price, as such term is defined in the NPL Facility, under the NPL Facility over
(b) TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).

 

1.2                               adding the following definition of “NPL
Facility” in its proper alphabetical order:

 

“NPL Facility” means that certain Amended and Restated Master Repurchase
Agreement, dated as of August 25, 2011, among Buyer, PennyMac Corp., PennyMac
Mortgage Investment Trust Holdings I, LLC and PennyMac Mortgage Investment
Trust, as amended, restated, supplemented or otherwise modified from time to
time.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.                            Program Fees.

 

2.1                               Commitment Fee. Notwithstanding anything to
the contrary, Seller shall pay to Buyer the Commitment Fee calculated based upon
the definition of Maximum Combined Aggregate Purchase Price without giving
effect to the amendment herein.

 

2.2                               Non-Utilization Fee. For the avoidance of
doubt, Seller shall pay to Buyer the Non-Utilization Fee calculated based upon
the definition of Maximum Combined Aggregate Purchase Price as amended herein,
unless amended by subsequent amendment.

 

SECTION 3.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

3.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantors; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 4.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 5.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 7.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 8.                         GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------

 